Citation Nr: 1417519	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-16 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2012, the Board remanded the matter to obtain any additional medical records and schedule the Veteran for a VA examination to determine the etiology of his pes planus.  Additional VA and private medical records were added to the claims file and the Veteran was provided a VA examination in June 2012, the report of which is in substantial compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Bilateral pes planus did not have its onset during active service nor is it causally related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a November 2006 letter of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter addressed all notice elements and predated the initial adjudication by the RO in May 2007.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

All necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in June 2012 to determine the nature and etiology of his disability.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file and the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In this case, the disability at issue is not a chronic disease, subject to a presumption of service connection if manifested to a compensable degree within one year following separation from service.  38 C.F.R. § 3.309(a) (2013).  Therefore, the provisions regarding continuity of symptomatology do not apply, although the presence or absence of symptomatology is still a factor for the Board to consider.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he has bilateral pes planus as a result of active service.

The Veteran's service medical records do not show any complaints, findings, or diagnoses of pes planus of either foot.  He denied having any foot trouble during his December 1962 entrance examination and examination showed a normal clinical evaluation of the feet.  He also denied having any foot trouble during his December 1964 separation examination and examination again showed a normal clinical evaluation of the feet.  

After active service, a December 1965 Army National Guard enlistment examination shows that the Veteran had bilateral pes planus, 1st degree.  

VA treatment records from July 2003 to April 2007 do not show any complaints, findings, or diagnoses of pes planus.  A March 2004 physical examination showed no deformities of the feet, and August 2005 and October 2006 diabetic foot examinations showed no deformities or calluses.  

Private treatment records from a podiatrist show that the Veteran was found to have pes planus in 2006.  A November 2006 record shows complaints of burning of the bottom of both feet for the past one to two months, findings of intact vibratory sense and a bilateral hallux valgus deformity, and diagnoses of peripheral neuropathy and hallux valgus deformity, left greater than right.  A December 2006 record shows that the Veteran had flexible pes planus with hallux valgus deformity.  

At a June 2012 VA examination, the Veteran reported being diagnosed with pes planus during his National Guard enlistment examination, but complaining of foot pain in 1963 or 1964 during active service and being given arch supports.  He reported filing his VA claim in 2007 because his feet hurt and tingled.  He noted that the pain was not associated with activity, but arch supports helped.  There was decreased arch height on weight-bearing but no other signs or symptoms.  There was decreased sensation in the lower extremities, which the examiner noted was typical of diabetic peripheral neuropathy.  

The examiner opined that the Veteran's pes planus was not related to active service and there was no clear and unmistakable evidence that the pes planus existed prior to service.  The examiner noted that the Veteran's active service entrance and separation examinations were silent for pes planus.  The examiner also noted that the Veteran denied a history of foot trouble during his National Guard enlistment examination.  The examiner observed that, although first degree pes planus was found at the start of National Guard service, there was no history of evaluation, treatment, or symptoms in the years following separation.  The examiner further observed that the Veteran's complaints of pain and tingling that started in 2007 were consistent with diabetic peripheral neuropathy and the presence of normal arches when sitting, with extremely minimal flattening on standing, would not be expected to cause such symptoms.

The Board finds that the Veteran's bilateral pes planus did not have its onset during active service.  The service medical records contain no mention of pes planus and he denied having any foot trouble during his separation examination, at which time clinical evaluation of the feet was normal.  It was not until almost a year later during his National Guard entrance examination that his pes planus was found and it was of mild in severity.  The Board notes the Veteran's statement on his claim that he was diagnosed with pes planus during his active service separation examination.  However, the record does not support that statement.  He reported during the VA examination that he had been diagnosed with pes planus during his National Guard enlistment examination, which is supported by the record.

The Board notes that a lay person is competent to give evidence about observable symptoms such as foot pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges the Veteran's report during the VA examination that he complained of foot pain during active service and was given arch supports.  Even if his recall of the history of his disability is accurate, he essentially denied having any continuity of symptomatology when he dated the onset of the current symptoms that led to the filing of his claim to 2007.  The private medical records show the start of symptoms in late 2006.  Thus, even if he experienced a foot problem during active service, the record indicates that any such problem was acute and resolved prior to discharge from active service.  That is further supported by his denial of any foot trouble during his National Guard entrance examination.  Thus, the Board finds that the statements alleging or implying continuity of symptoms are not credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  

The Board also finds that the Veteran's bilateral pes planus is not causally related to his active service.  The VA examiner opined that the Veteran's pes planus is not related to active service.  The examiner even attributed the Veteran's symptoms of pain and tingling in the feet that began in 2007 to diabetic peripheral neuropathy, a nonservice-connected disability.  As the opinion was based on examination of the Veteran and his documented medical history, the Board finds it to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  Moreover, it is the only probative opinion of record and unfortunately it is against the claim.  The Veteran has not presented in contrary competent evidence and he is not competent to provide an opinion as to the etiology of pes planus as that matter falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no evidence of record to suggest that any pes planus was aggravated during any period of active duty for training.

In conclusion, the Board finds that service connection for bilateral pes planus is not warranted.  As the preponderance of the evidence is against the claim, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


